Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 7/13/2021, with a priority to provisional 63/051,283 filed on 07/13/2020.
Claim(s) 1-23 are pending for examination. Claim(s) 1, 19 is/are independent claim(s).

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 objected to because of the following informalities:  
The claim recites “NSC” which appears to be an acronym, but the claims do not define what the acronym stands for. The specification states that an “NSC” is a “Non-Spreadsheet Cell”, this definition should be included in the claim for clarity. 

Claim 20 objected to because of the following informalities:  
The claim recites “further including further including” which appears to be a typo.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nield; Thomas Michael US Pub. No. 2020/0285694 (Nield) in view of Collie, Rob et al. Power Pivot and Power BI: The Excel user’s guide to DAX, Power Query, Power BI & Power Pivot in Excel 2010-2016 (Collie).

Claim 1: 
	Nield teaches: 
A method of evaluating data in a spreadsheet using a table generator function that applies a user specified formula to user specified data fields, including:
accessing from the spreadsheet the table generator function entered in a first spreadsheet cell, wherein the table generator function applies at least one user specified formula to generate a table of labeled results [¶ 0050] (TableFrame) [¶ 0053-61] (output table) [¶ 0071, 77, 81] (pivot table);
receiving for the table generator function at least first and second user specified data fields inputs including user specified formulaic data description terms for accessing a non-cell source or a data cell range [¶ 0055, 58, 61, 64, 66, 67-69, 81-88, 92-101, 107] (cell ranges in formulas) [¶ 0016, 67, 72, 92, 88-100] (CellScript, do loops, for loops, function calls) [¶ 0017, 37-38] (user created scripts and interface for scripting);
using at least the first user specified data field input to create loop equivalents over distinct values of the first user specified data field input [¶ 0016, 67, 72, 92, 88-100] (CellScript, do loops, for loops, function calls) [¶ 0017, 37-38] (user created scripts and interface for scripting);
receiving the user specified formula, including at least one spreadsheet range or array function [¶ 0055, 58, 61, 64, 66, 67-69, 81-88, 92-101, 107] (cell ranges in formulas);
	… 
outputting from the table generator function the loop equivalent function results … [¶ 0050, 67-76, 81-87, 100-102] (TableFrame is output).

[¶ ] ()
	Nield fails to teach, but Collie teaches: 
evaluating data in the second data field input for each loop equivalent by applying the user specified function to generate loop equivalent function results [pg. 172] (nesting loops) [pg. 65, 109] (nesting fields) [pg. 127, 242-245] (nesting functions) [pg. 133, 172, 272] (loop functions); and
… and outputting adjacent thereto at least related labels from the first user specified data field [pg. 27, 72, 98-99, 103, 142, 165, 215, 249, 263-266] (pivot table with column labels). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of spreadsheet computing in Nield and the method of creating pivot tables in Collie, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the
quantity and quality of the insights you can deliver” [Collie: pg. 82].
One in the art would recognize that the increased functionality associated with added features resulting from the combination of features were predictable results.
	 
Claim 2: 
	Collie teaches: 
The method of claim 1, further including receiving a specification of whether the evaluations output are to be listed vertically or horizontally in a rectangle of spreadsheet cells [pg. 46] (vertical or horizontal).


Claim 3: 
	Collie teaches: 
The method of claim 1, further including primarily ordering the loop equivalent function results by ordering the distinct values in the first user specified field based on specification of the table generator function entered in the first spreadsheet cell [pg. 98, 264-265] (sort order, column sort).

Claim 4: 
	Collie teaches: 
The method of claim 1, further including primarily ordering the loop equivalent function results by ordering values of the loop equivalent function results [pg. 98, 264-265] (sort order, column sort).

Claim 5: 
	Collie teaches: 
The method of claim 1, further including primarily ordering the loop equivalent function results by a default sorting of ascending or descending [pg. 136] (ascending, descending).

Claim 6: 
	Collie teaches: 
The method of claim 1, further including primarily ordering the loop equivalent function results by a user selected sort order [pg. 98, 264-265] (sort order, column sort).

Claim 7: 
	Collie teaches: 
The method of claim 1, further including receiving at least a third user specified data field input and using the third user specified data field input to create nested loop equivalents within the loop equivalents created responsive to the first user specified data field [pg. 172] (nesting loops) [pg. 65, 109] (nesting fields) [pg. 127, 242-245] (nesting functions) [pg. 133, 172, 272, ] (loop functions).

Claim 8: 
	Collie teaches: 
The method of claim 1, further including outputting from the table generator function total and/or subtotal formula calculations over the loop equivalent function results [pg. 64, 123-124, 130-131, 235, 256-257] (subtotal).

Claim 9: 
	Collie teaches: 
The method of claim 1, further including arranging fields output in a sequence responsive to a user specification [pg. 45-47, 88, 107-108, 143] (rearrange pivot).

Claim 10: 
	Collie teaches: 
The method of claim 9, wherein the fields are output in columns and the sequence is a sequence of columns [pg. 27, 72, 98-99, 103, 142, 165, 215, 249, 263-266] (pivot table with column labels).

Claim 11: 
	Collie teaches: 
The method of claim 1, further including limiting output of the loop equivalent function results responsive to a user selected count of items to output [pg. 44, 133] (count and countX).

Claim 12: 
	Collie teaches: 
The method of claim 1, further including applying constraints to the first and/or second user specified data fields to filter data evaluated by the user specified formula [pg. 92, 230] (filter).

Claim 13: 
	Collie teaches: 
The method of claim 1, further including applying constraints to the loop the equivalent function results to filter the outputting [pg. 172] (nesting loops) [pg. 65, 109] (nesting fields) [pg. 127, 242-245] (nesting functions) [pg. 133, 172, 272] (loop functions).

Claim 14: 
	Nield teaches: 
The method of claim 1, wherein the user specified formula includes two or more spreadsheet range or array functions [¶ 0055, 58, 61, 64, 66, 67-69, 81-88, 92-101, 107] (cell ranges in formulas).

Claim 15: 
	Nield teaches: 
The method of claim 1, further including:
at least one of the user specified formulaic data description terms accepting a data selection parameter [¶ 0055, 58, 61, 64, 66, 67-69, 81-88, 92-101, 107] (cell ranges in formulas).; and
receiving a user specification of the data selection parameter to vary selection of data responsive to the at least one of the user specified formulaic data description terms [¶ 0055, 58, 61, 64, 66, 67-69, 81-88, 92-101, 107] (cell ranges in formulas).

Claim 16: 
	Collie teaches: 
The method in claim 1, further including using at one or more data values not in the first or second user specified data inputs in the user specified formula [pg. 133] (use an X function to loop over a field that is not on the pivot).
 
Claim 17: 
	Collie teaches: 
The method of claim 1, further including joining data values from different data sets, either different NSC data tables or different cell range data sets, for use in the user specified function [pg. 173-184] (connecting to a first, second, and third csv file) [pg. 184-189] (combine multiple files).

Claim 18: 
	Collie teaches: 
The method of claim 1, further including using a designator to replace rewriting formulas used more than once in the user specified function [pg. 47] (measures or portable formulas) [pg. 191] (custom formula).

Claims 19-23: 
Claim(s) 19 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim and Claim 19 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 20 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 21 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 22 is/are substantially similar to Claim 15 and is/are rejected using the same art and the same rationale as Claim 15. 
Claim(s) 23 is/are substantially similar to Claim 16 and is/are rejected using the same art and the same rationale as Claim 16. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov